DETAILED ACTION
This Office Action is in response to RCE filed June 6, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The new claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim, because Applicants elected structure claims in the Election filed August 4, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
On line 9, “the total thickness” should be replaced with “a total thickness”, because (a) as discussed below under 35 USC 112(b) rejections, “the heterostructure” is not well-defined, and therefore, a thickness of “the heterostructure” is not well-defined, either, and (b) therefore, the limitation “the total thickness” may lack the antecedent basis without a clear definition of “the heterostructure”.
On line 9, “the thickness of the SiC” should be replaced with “a thickness of the SiC”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 11, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the claimed heterostructure refers to, because (a) while “A heterostructure” recited in the preamble per se can be interpreted broadly, Applicants further claim that “the total thickness of the heterostructure not including the thickness of the SiC substrate is less than 1 µm” on lines 9-10, which indicates that the claimed heterostructure should be constituted of certain component layers rather than any component layers, (b) however, the preamble including the transitional phrase “comprising” does not preclude any other layers that have not been recited in claim 1, and therefore, it is not clear whether the claimed heterostructure consists of the claimed InxAlyGa1-x-yN nucleation layer recited on line 4 and the GaN channel layer recited on line 6, or the claimed heterostructure incudes additional layers that are not recited in claim 1, which would render claim 1 indefinite since depending on which unclaimed additional layers are parts of the claimed heterostructure, and which additional layers are not parts of the claimed heterostructure, even a single heterostructure may read on or may not read on the claimed invention, (c) for example, if a hypothetical heterostructure consisting of an InxAlyGa1-x-yN nucleation layer, a GaN channel layer and a AlGaN barrier layer has a total thickness of greater than 1 µm, while a total thickness of the InxAlyGa1-x-yN nucleation layer and the GaN channel layer is less than 1 µm, it is not clear whether this hypothetical heterostructure infringes on the claimed invention since, depending on how the claimed heterostructure is defined, the hypothetical heterostructure may or may not read on the claimed invention, (d) furthermore, Applicants originally disclosed in paragraph [0036] of current application that “The total thickness of the heterostructure may be less than 1 μm, preferably less than 0.8 μm, most preferably less than 0.6 μm”, and in paragraph [0037] of current application that “By “total thickness” [sic] is meant the thickness of the heterostructure, i.e. the total thickness of the nucleation layer, the channel layer, the barrier layer, the exclusion layer, the passivation layer and any layers such as a superlattice or a back barrier placed between these layers”, (e) therefore, it is clear that the claimed total thickness of the heterostructure recited on lines 9-10 is not exactly a total thickness of the heterostructure that consists of the claimed InxAlyGa1-x-yN nucleation layer and the claimed GaN channel layer, which are the only two layers of the heterostructure that Applicants claim in claim 1, and (f) in an alternate interpretation, while Applicants may argue that Applicants originally disclosed in paragraph [0039] of current application that “the InxAlyGa1-x-yN nucleation layer is provided at a thickness of 2 to 200 nm, preferably 20 to 150 nm, most preferably 40 to 100 nm”, and that “The GaN channel layer is provided at a thickness of 50 to 500 nm, preferably 100 to 450 nm, most preferably 150 to 400 nm”, and therefore, the combined thickness of the InxAlyGa1-x-yN nucleation layer and the GaN channel layer is less than 1 µm, the combined thickness of the InxAlyGa1-x-yN nucleation layer and the GaN channel layer is actually 52 nm to 700 nm, which is narrower than the claimed total thickness; in other words, if Applicants insist that the claimed total thickness is the total thickness of the InxAlyGa1-x-yN nucleation layer and the GaN channel layer, then the amended claim 1 would fail to comply with the written description requirement, because Applicants did not originally disclose the thickness in the ranges of 0 - 51 nm and 701 nm - 1µm for the total thickness of the InxAlyGa1-x-yN nucleation layer and the GaN channel layer.
(2) Also regarding claim 1, it is not clear what the phrase “fully strained” recited on line 11 refers to, because (a) an ordinary meaning of the phrase “fully strained” suggests that, when there are only the SiC substrate and the InxAlyGa1-x-yN nucleation layer, the lattice constant of the InxAlyGa1-x-yN nucleation layer along the in-plane direction at the interface of the SiC substrate and the InxAlyGa1-x-yN nucleation layer is the same with the lattice constant of the SiC substrate, (b) Applicants originally disclosed in paragraph [0067] of current application that “By “fully strained”, is [sic] meant that the in-plane lattice constant of the nucleation layer is exactly the same, or exactly the same +/−0.15%, preferably +/−0.05% or +/−0.02%, as the in-plane lattice constant of the SiC substrate,” (c) therefore, it is not clear whether the phrase “fully strained” implies (i) the in-plane lattice constants are exactly the same, (ii) the in-plane lattice constants can be different by 0.15%, (iii) the in-plane lattice constants can be different by 0.05%, (iv) the in-plane lattice constants can be different by 0.02%, or (v) the in-plane lattice constants can be different by any other value since a preference of a certain range disclosed in the original specification is not exactly a definition of the claimed range, if any, in the original specification.
(3) Further regarding claim 1, it is not clear whether the limitation “the InxAlyGa1-x-yN nucleation layer is fully strained” is a feature that can be measured and observed in the claimed heterostructure for the HEMT, because (a) as discussed above, an ordinary meaning of the phrase “fully strained” suggests that, when there are only the SiC substrate and the InxAlyGa1-x-yN nucleation layer, the lattice constant of the InxAlyGa1-x-yN nucleation layer along the in-plane direction at the interface of the SiC substrate and the InxAlyGa1-x-yN nucleation layer is the same with the lattice constant of the SiC substrate, (b) however, what Applicants claim is not the structure consisting of the InxAlyGa1-x-yN nucleation layer and the SiC substrate, but rather a heterostructure for a HEMT that also includes the claimed GaN channel layer, and may further include additional layers recited in claims 11, 13 and 15 such as a barrier layer, an exclusion layer, a passivation layer, etc., (c) therefore, even if the InxAlyGa1-x-yN nucleation layer is lattice-matched with the SiC substrate as soon as the InxAlyGa1-x-yN nucleation layer is deposited on the SiC substrate, in the final structure of the claimed heterostructure, the InxAlyGa1-x-yN nucleation layer would have the GaN channel deposited on the other side of the SiC substrate, in which case, the GaN channel layer would apply strain to the underlying the InxAlyGa1-x-yN nucleation layer, and (d) in this case, the claimed InxAlyGa1-x-yN nucleation layer in the final structure of the claimed heterostructure would not be “fully strained” since the in-plane lattice constant of the bottommost part of the InxAlyGa1-x-yN nucleation layer would be different from the in-plane lattice constant of the topmost part of the InxAlyGa1-x-yN nucleation layer, rendering the InxAlyGa1-x-yN nucleation layer not exactly “fully strained” in the final structure of the claimed heterostructure.
(4) Still further regarding claim 1, as the Examiner discussed in the Non Final Office Action mailed August 13, 2021, after which Applicants added the currently deleted limitation recited on lines 18-19, it is not clear whether any “atomic force microscopy, AFM” recited on lines 17-18 would be able to measure the claimed rms roughness recited on lines 15-17, because (a) a surface roughness measured by an atomic force microscopy depends on numerous parameters including a shape and size of a cantilever, a laser beam size used for the atomic force microscopy, and a resolution of the AFM machine, (b) therefore, the rms roughness of the surface of the GaN channel layer measured by two different AFM machines may provide different values, one in the claimed range and another outside of the claimed range, (c) for example, an AFM machine that was developed two decades ago, having a poorer resolution than a state-of-the-art AFM machine available at present, would show different rms roughness value than the state-of-the-art AFM machine, and (d) in this case, the patentability of the claimed invention depends on whether the surface of the GaN channel layer has the, claimed rms roughness and which AFM machine is used for the measurement of the rms roughness.
Claims 6, 11, 13, 15 and 18 depend on claim 1, and therefore, claims 6, 11, 13, 15 and 18 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by Waltereit et al. (“Structural Properties of GaN Buffer Layers on 4H-SiC(0001) Grown by Plasma-Assisted Molecular Beam Epitaxy for High Electron Mobility Transistors,” Japanese Journal of Applied Physics 43 (2004) pp. L 1520–L 1523) or, in the alternative, under 35 U.S.C. 103 as obvious over Waltereit et al. (“Structural Properties of GaN Buffer Layers on 4H-SiC(0001) Grown by Plasma-Assisted Molecular Beam Epitaxy for High Electron Mobility Transistors,” Japanese Journal of Applied Physics 43 (2004) pp. L 1520–L 1523) in view of Janzen et al. (WO 2016/110332; the cited columns and lines below are from Janzen et al. (US 10,269,565))
In the below prior art rejection, the claim limitations “for a high electron mobility transistor” and “as determined by atomic force microscopy (AFM)” recited in claim 1 specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Waltereit et al. disclose a heterostructure for a high electron mobility transistor (Title), comprising: a SiC substrate (Title and ABSTRACT), an InxAlyGa1-x-yN nucleation layer (45 nm thin AlN nucleation layer) (first full paragraph on right hand side column of page L1520), wherein x=0-1, y=0-1, formed directly on the SiC substrate, and a GaN channel layer (one of 400 nm thick GaN films) (third paragraph on right hand side column of page L1520) formed directly on the InxAlyGa1-x-yN nucleation layer, wherein: a thickness of the GaN channel layer is 50 to 500 nm (400 nm); the total thickness of the heterostructure not including the thickness of the SiC substrate is less than 1 µm, because (a) the AlN nucleation layer is 45 nm thick, and the GaN films are 400 nm thick, and (b) therefore, the total thickness of the heterostructure consisting of the AlN nucleation layer and one of the GaN films is 445 nm thick, which is less than 1 µm, the InxAlyGa1-x-yN nucleation layer is fully strained, because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, (b) the thickness of the InxAlyGa1-x-yN nucleation layer disclosed by Waltereit et al. is 45 nm, which is in the thickness range Applicants originally disclosed for the InxAlyGa1-x-yN nucleation layer in paragraph [0066] of current application, and (c) therefore, if Waltereit et al. do not disclose the claimed fully strained InxAlyGa1-x-yN nucleation layer, the amended claim 1 would be further indefinite for Applicants’ not specifically claiming an essential and critical feature to the practice of the claimed invention, the GaN channel layer inherently presents a rocking curve with a (002) peak having a full width half maximum (FWHM) below 300 arcsec, and a rocking curve with a (102) peak having a FMHW below 400 arcsec as determined by X-ray diffraction (XRD), because (a) an XRD rocking curve has been commonly used to analyze the thickness, composition and strain state of epitaxial single crystal films, and (b) Waltereit et al. disclose all the other limitations of claim 1 in terms of thickness and composition of the GaN channel layer, and a surface of the GaN channel layer of the heterostructure prior to any formation of additional layers thereon exhibits rms roughness over a 10×10 µm2 scan area of below 1.8 nm, or over a 3×3 µm2 scan area of below 1 nm (right hand side AFM image of Fig. 1 that exhibits rms roughness of 0.7 nm with the AFM image having a size of approximately 5×5 µm2), as determined by atomic force microscopy (AFM), which is directed to an intended use as discussed above.
If Applicants can prove or show that it is not inherent that the GaN channel layer presents a rocking curve with a (002) peak having a full width half maximum (FWHM) below 300 arcsec, and a rocking curve with a (102) peak having a FMHW below 400 arcsec as determined by X-ray diffraction (XRD), it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Waltereit et al. can exhibit the claimed FWHMs in view of Janzen et al. as Janzen et al. disclose the claimed FWHMs of a GaN channel layer and thus one of ordinary skill in the art would be able to control and optimize the quality of the GaN channel layer to reduce the claimed FWHMs of the GaN channel layer of Waltereit et al. as follows:
Janzen et al. disclose a heterostructure for a high electron mobility transistor (HEMT) (Fig. 1 and col. 2, lines 13-17), comprising: a SiC substrate (11) (col. 5, lines 5-6), an InxAlyGa1-x-yN nucleation layer (12) (col. 5, lines 3-5 and col. 9, lines 50-55), wherein x=0-1, y=0-1, formed on the SiC substrate, and a GaN channel layer (13) formed directly on the InxAlyGa1-x-yN nucleation layer, the GaN channel layer presents a rocking curve with a (002) peak having a full width half maximum (FMHW) below 300 arcsec (col. 10, line 64 - col. 11, line 5 and Fig. 4b), and a rocking curve with a (102) peak having a FMHW below 400 arcsec (col. 10, lines 51-63 and Fig. 4a) as determined by X-ray diffraction (XRD).
Regarding claims 6 and 11, Waltereit et al. in view of Janzen et al. further disclose that the InxAlyGa1-x-yN nucleation layer (45 nm thin AlN nucleation layer) has a homogenous or varying content of Al (claim 6), further comprising a barrier layer formed on the GaN channel layer, which is inherent for forming the High Electron Mobility Transistors in the Title of Waltereit et al., because without the barrier layer, the High Electron Mobility Transistors disclosed by Waltereit et al. cannot be formed (claim 11).

Claims 13, 15 and 18, as best understood, are rejected under 35 U.S.C. 103 as obvious over Waltereit et al. (“Structural Properties of GaN Buffer Layers on 4H-SiC(0001) Grown by Plasma-Assisted Molecular Beam Epitaxy for High Electron Mobility Transistors,” Japanese Journal of Applied Physics 43 (2004) pp. L 1520–L 1523) or, in the alternative, under 35 U.S.C. 103 as obvious over Waltereit et al. (“Structural Properties of GaN Buffer Layers on 4H-SiC(0001) Grown by Plasma-Assisted Molecular Beam Epitaxy for High Electron Mobility Transistors,” Japanese Journal of Applied Physics 43 (2004) pp. L 1520–L 1523) in view of Janzen et al. (WO 2016/110332; the cited columns and lines below are from Janzen et al. (US 10,269,565))  The teachings of Waltereit et al. (in view of Janzen et al.) are discussed above.
Regarding claim 13, Waltereit et al. (in view of Janzen et al.) differ from the claimed invention by not further comprising an AIN exclusion layer formed on the GaN channel layer, and a barrier layer formed on the AIN exclusion layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heterostructure disclosed by Waltereit et al. (in view of Janzen et al.) can further comprise an AIN exclusion layer formed on the GaN channel layer, and a barrier layer formed on the AIN exclusion layer, because (a) a HEMT device configuration where a GaN channel layer, an AlN electron supply layer or strain layer, and an(other) AlGaN electron supply layer is sequentially formed on a buffer layer has been commonly employed to increase a two dimensional electron gas (2DEG) density, which would increase an electrical current during the operation of the HEMT, which in turn would improve device performance, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 15, Waltereit et al. (in view of Janzen et al.) differ from the claimed invention by not further comprising a passivation layer of SiN or GaN formed on the barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heterostructure disclosed by Waltereit et al. (in view of Janzen et al.) can further comprise a passivation layer of SiN or GaN formed on the barrier layer, because (a) SiN has been commonly employed as a passivation layer material for GaN-based semiconductor devices including HEMTs due to its compatibility with GaN-based semiconductor materials since SiN and GaN-based semiconductor materials both comprise N atoms, (b) p-type GaN has been commonly employed as a passivation layer material or a gate dielectric material in forming GaN-based HEMT devices to form a Schottky contact with the barrier layer, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 18, Waltereit et al. (in view of Janzen et al.) differ from the claimed invention by not showing that an unintentional doping concentration of carbon in the GaN channel layer is less than 1E+17 cm-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the unintentional doping of carbon in the GaN channel layer can be in the claimed range, because (a) impurities such as carbon would function as scattering centers for charge carriers of electrons in the GaN channel layer, (b) therefore, the lower the unintentional doping concentration of carbon in the GaN channel layer, the better the HEMT performance and its carrier mobility would be, and (c) the claim is prima facie obvious without showing that the claimed range of the doping concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandes et al. (US 2007/0018198)
Haider et al. (US 10,529,561)
Preble et al. (US 2007/0138505)
D’Evelyn et al. (US 11,453,956)
Ishibashi et al. (US 10,600,676)
Chakraborty et al. (US 9,236,530)
Tsuda et al. (US 2006/0043396)
Hanser et al. (US 9,263,266)
Nam et al., “Lateral epitaxy of low defect density GaN layers via organometallic vapor phase epitaxy,” Applied Physic Letters 71 (1997), pp. 2638-2640.
Park et al., “Characterization of GaN thin film growth on 3C-SiC/Si(1 1 1) substrate using various buffer layers,” Journal of Crystal Growth 224 (2001) pp. 190–194.
Tanaka et al., “Reduction of the defect density in GaN films using ultra-thin AlN buffer layers on 6H-SiC,” Journal of Crystal Growth 170 (1997) pp. 329-334.
Nam et al., “Lateral Epitaxial Overgrowth of GaN Films on SiO2 Areas via Metalorganic Vapor Phase Epitaxy,” Journal of Electronic Materials 27 (1998) pp. 233-237.
Khan et al., “Effect of fully strained AlN nucleation layer on the AlN/SiC interface and subsequent GaN growth on 4H-SiC by MOVPE,” Journal of Materials Science: Materials in Electronics 30 (2019) pp. 18910-18918.
Corrion et al., “Structural and morphological properties of GaN buffer layers grown by ammonia molecular beam epitaxy on SiC substrates for AlGaN/GaN high electron mobility transistors,” JOURNAL OF APPLIED PHYSICS 103 (2008) 093529.
Katzer et al., “Molecular beam epitaxy of beryllium-doped GaN buffer layers for AlGaN/GaN HEMTs,” Journal of Crystal Growth 251 (2003) pp. 481-486.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                       /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                                                                        October 25, 2022